DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 25 August 2022 have been fully considered but they are not persuasive. 
Regarding claim 24, Applicant argues that Weber alone fails to teach or suggest whether a “position offset is valid” because Weber only checks whether the current position needs to be adjusted (see page 7 of Remarks).  However, the Examiner respectfully disagrees with Applicant’s conclusion regarding the combination of references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Figure 3 of Takahashi exhibits step S340 in which a correction value (which corresponds to the claimed position offset) is determined (paragraph 60).  This is followed by step S350 in which the lens is moved using the correction value (paragraph 62).  After the lens movement, the camera session is continued in step S360 (paragraph 64).
Figure 10 of Weber teaches step S304 in which the lens is moved (paragraph 64).  Figure 10 further exhibits step S310, which when yes allows the camera session to continue by returning to step S300 (paragraph 66).  However, step S310 of Weber can be seen as an improvement to step S360 of Takahashi because Weber verifies that the lens reached the proper position (paragraph 66 teaches that it determines whether the lens reached the proper position within a permitted tolerance).  When applying this check to Takahashi which adjusts a lens driving signal using a correction value, it is apparent that if the lens position is within the permitted tolerance, then the position offset was valid and the camera session can continue.
In view of the foregoing, the Examiner is not persuaded that the combination of Takahashi in view of Gerber fails to teach or suggest “responsive to a determination that the position offset is valid, continuing the camera session in the first control mode using the position offset” as currently claimed.
Therefore claim 24 stands rejected as detailed below. 
Applicant argues that claims 35 and 43 are allowable for reasons similar to those of claim 24 (see pages 7 and 8 of Remarks).  In view of claim 24 standing rejected for the reasons detailed above, claims 35 and 43 similarly stand rejected as detailed below.
Applicant argues that the dependent claims are allowable due to their dependence on an independent claim (see page 8 of Remarks).  In view of the independent claims standing rejected as discussed above, the dependent claims similarly stand rejected as detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-29, 35-40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (United States Patent Application Publication 2018/0275369), hereinafter referenced as Takahashi, in view of Webber et al. (United States Patent Application Publication 2020/0166024), hereinafter referenced as Webber.
Regarding claim 24, Takahashi discloses a computer-implemented method, comprising: performing, by one or more processors of a camera device: during a camera session: controlling a position of a camera lens of the camera device in a first control mode that calculates the position using a lens position sensor (figure 3 exhibits a mode for controlling a lens position as disclosed at paragraph 59, paragraph 31 teaches that magnetic field detection section 120 detects lens positions); determining a position offset for calculating the position of the camera lens (figure 3 exhibits step S340 in which a correction value is determined as disclosed at paragraph 60), wherein the offset compensates for effects of an external magnetic field (paragraph 60 teaches that the offset compensates for disturbance magnetic fields); continuing the camera session in the first control mode using the position offset (figure 3 exhibits a loop of steps S350 and S360 in which the camera session is continued).  However, Takahashi fails to disclose continuing the camera session is responsive to a determination that the position offset is valid.
Webber is a similar or analogous system to the claimed invention as evidenced Webber teaches a lens module for a camera wherein the motivation of ensuring an accurate lens position would have prompted a predictable variation of Takahashi by applying Webber’s known principal of checking to see if a position offset is valid before continuing with a camera session (figure 10 exhibits step S310 in which the camera checks to see if a lens has been moved to the correct position as disclosed at paragraph 66).  When applying this known technique to Takahashi which moves a lens using a position offset, by checking to see if the lens is where it is expected to be, the combination would determine whether the applied position offset was valid or needs corrected.
In view of the motivations such as ensuring an accurate lens position one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Takahashi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 25, Takahashi in view of Webber discloses everything claimed as applied above (see claim 24), in addition, Takahashi discloses wherein the determining of the position offset is performed repeatedly during the camera session (paragraph 60 teaches that “operation of the correction section 160 may also be performed after the initial period to also correspond to the change of the disturbance magnetic field” thereby repeating the offset determination after the initial determination). 
Regarding claim 26, Takahashi in view of Webber discloses everything claimed as applied above (see claim 24), in addition, Takahashi discloses performing, by the one or more processors of a camera device and during the camera session: adjusting the position of the camera lens based on position offset (figure 3 exhibits step S350 in which the lens is driven based on the correction value as disclosed at paragraph 62).
Regarding claim 27, Takahashi in view of Webber discloses everything claimed as applied above (see claim 26), in addition, Takahashi discloses wherein adjusting the position of the camera lens comprises performing an autofocus (AF) of the camera device (paragraph 24 teaches that the position change includes an autofocus operation).
Regarding claim 28, Takahashi in view of Webber discloses everything claimed as applied above (see claim 26), in addition, Takahashi discloses wherein adjusting the position of the camera lens comprises performing an optical image stabilization (OIS) function of the camera device (paragraph 24 teaches that the position change includes a camera shake operation).
Regarding claim 29, Takahashi in view of Webber discloses everything claimed as applied above (see claim 24), in addition, Takahashi discloses wherein determining the position offset comprises analyzing sensor values from the position sensor to determine a difference between a known position of the camera lens and a detected position of the camera lens according to the sensor values (figure 3 exhibits step S330 in which the lens is moved to a reference position and this value is compared to a stored reference value corresponding to this position in step S340 as disclosed at paragraph 60).
Regarding claim 35, Takahashi discloses a system comprising: a camera device (figure 2 exhibits a driving device 100 which is part of a camera, paragraph 24 teaches performing autofocus and camera shake correction, therefore it is apparent that the driving device is part of a camera) configured to, during a camera session: control a position of a camera lens of the camera device in a first control mode that calculates the position using a lens position sensor (figure 3 exhibits a mode for controlling a lens position as disclosed at paragraph 59, paragraph 31 teaches that magnetic field detection section 120 detects lens positions); determine a position offset for calculating the position of the camera lens (figure 3 exhibits step S340 in which a correction value is determined as disclosed at paragraph 60), wherein the offset compensates for effects of an external magnetic field (paragraph 60 teaches that the offset compensates for disturbance magnetic fields); and continue the camera session in the first control mode using the position offset (figure 3 exhibits a loop of steps S350 and S360 in which the camera session is continued).  However, Takahashi fails to disclose continuing the camera session is responsive to a determination that the position offset is valid.
Webber is a similar or analogous system to the claimed invention as evidenced Webber teaches a lens module for a camera wherein the motivation of ensuring an accurate lens position would have prompted a predictable variation of Takahashi by applying Webber’s known principal of checking to see if a position offset is valid before continuing with a camera session (figure 10 exhibits step S310 in which the camera checks to see if a lens has been moved to the correct position as disclosed at paragraph 66).  When applying this known technique to Takahashi which moves a lens using a position offset, by checking to see if the lens is where it is expected to be, the combination would determine whether the applied position offset was valid or needs corrected.
In view of the motivations such as ensuring an accurate lens position one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Takahashi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 36, Takahashi in view of Webber discloses everything claimed as applied above (see claim 35), in addition, Takahashi discloses wherein the camera device is configured to determine the position offset repeatedly during the camera session (paragraph 60 teaches that “operation of the correction section 160 may also be performed after the initial period to also correspond to the change of the disturbance magnetic field” thereby repeating the offset determination after the initial determination). 
Regarding claim 37, Takahashi in view of Webber discloses everything claimed as applied above (see claim 35), in addition, Takahashi discloses wherein the camera device is configured to adjust the position of the camera lens based on position offset during the camera session (figure 3 exhibits step S350 in which the lens is driven based on the correction value as disclosed at paragraph 62).
Regarding claim 38, Takahashi in view of Webber discloses everything claimed as applied above (see claim 37), in addition, Takahashi discloses wherein the camera device is configured to adjust the position of the camera lens as part of an autofocus (AF) of the camera device (paragraph 24 teaches that the position change includes an autofocus operation).
Regarding claim 39, Takahashi in view of Webber discloses everything claimed as applied above (see claim 37), in addition, Takahashi discloses wherein the camera device is configured to adjust the position of the camera lens as part of an optical image stabilization (OIS) function of the camera device (paragraph 24 teaches that the position change includes a camera shake operation).
Regarding claim 40, Takahashi in view of Webber discloses everything claimed as applied above (see claim 35), in addition, Takahashi discloses wherein to determine the position offset, the camera device is configured to analyze sensor values from the position sensor to determine a difference between a known position of the camera lens and a detected position of the camera lens according to the sensor values (figure 3 exhibits step S330 in which the lens is moved to a reference position and this value is compared to a stored reference value corresponding to this position in step S340 as disclosed at paragraph 60).
Claim 43, a non-transitory computer-accessible storage medium, corresponds to and is analyzed the same as the method of claim 24 (paragraph 112 teaches storing an operating program on a memory).
Claims 30, 33 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Webber and further in view of Cui (United States Patent Application Publication 2018/0041689).
Regarding claim 30, Takahashi in view of Webber discloses everything claimed as applied above (see claim 29), however, Takahashi fails to disclose wherein the known position of the camera lens is determined based at least in part on a kinematic model of the camera device and a posture of the camera device relative to a direction of gravity.
Cui is a similar or analogous system to the claimed invention as evidenced Cui teaches a camera module wherein the motivation of determining a more accurate lens position based on camera orientation would have prompted a predictable variation of Takahashi by applying Cui’s known principal of determining a known position of a camera lens based at least in part on a kinematic model of the camera device and a posture of the camera device relative to a direction of gravity (figure 5 exhibits a kinematic model which shows the lens assembly position relative to a sensor output value and changed based on the orientation of the camera relative to gravity as disclosed at paragraph 34).
In view of the motivations such as determining a more accurate lens position based on camera orientation one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Takahashi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 33, Takahashi in view of Webber discloses everything claimed as applied above (see claim 24), however, Takahashi fails to disclose performing, by the one or more processors of a camera device: performing a test of the position sensor to determine an initial value of the position offset, wherein the test moves the camera lens through a range of positions to collect sensor values from the position sensor.
Cui is a similar or analogous system to the claimed invention as evidenced Cui teaches a camera module wherein the motivation of determining a more accurate lens position based on camera orientation would have prompted a predictable variation of Takahashi by applying Cui’s known principal of determining a known position of a camera lens based at least in part on a kinematic model of the camera device and a posture of the camera device relative to a direction of gravity (figure 7 exhibits a process for determining calibration offsets in which a camera lens is moved through a range of positions in steps 706-710 and during which sensor values are obtained as disclosed at paragraph 39).
In view of the motivations such as determining a more accurate lens position based on camera orientation one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Takahashi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 41, Takahashi in view of Webber discloses everything claimed as applied above (see claim 35), however, Takahashi fails to disclose wherein the camera device is configured to perform a test of the position sensor to determine an initial value of the position offset, wherein the test moves the camera lens through a range of positions to collect sensor values from the position sensor.
Cui is a similar or analogous system to the claimed invention as evidenced Cui teaches a camera module wherein the motivation of determining a more accurate lens position based on camera orientation would have prompted a predictable variation of Takahashi by applying Cui’s known principal of determining a known position of a camera lens based at least in part on a kinematic model of the camera device and a posture of the camera device relative to a direction of gravity (figure 7 exhibits a process for determining calibration offsets in which a camera lens is moved through a range of positions in steps 706-710 and during which sensor values are obtained as disclosed at paragraph 39).
In view of the motivations such as determining a more accurate lens position based on camera orientation one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Takahashi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 34 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Webber in view of Cui and further in view of Velarde et al. (United States Patent Application Publication 2012/0257065), hereinafter referenced as Velarde.
Regarding claim 34, Takahashi in view of Webber and further in view of Cui discloses everything claimed as applied above (see claim 33), however, Takahashi fails to disclose wherein performing the test comprises testing the position sensor against a plurality of test conditions in parallel.
Velarde is a similar or analogous system to the claimed invention as evidenced Velarde teaches a method for camera calibration wherein the motivation of accurately positioning a lens in a plurality of different environmental conditions thereby improving focus accuracy would have prompted a predictable variation of Takahashi by applying Velarde’s known principal of testing sensor positions against both temperature and orientation in parallel (figure 2 exhibits wherein temperature and orientation are parallel test conditions as disclosed at paragraphs 31 and 32).
In view of the motivations such as accurately positioning a lens in a plurality of different environmental conditions thereby improving focus accuracy one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Takahashi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 42, Takahashi in view of Webber and further in view of Cui discloses everything claimed as applied above (see claim 41), however, Takahashi fails to disclose wherein to perform the test, the camera device is configured to test the position sensor against a plurality of test conditions in parallel.
Velarde is a similar or analogous system to the claimed invention as evidenced Velarde teaches a method for camera calibration wherein the motivation of accurately positioning a lens in a plurality of different environmental conditions thereby improving focus accuracy would have prompted a predictable variation of Takahashi by applying Velarde’s known principal of testing sensor positions against both temperature and orientation in parallel (figure 2 exhibits wherein temperature and orientation are parallel test conditions as disclosed at paragraphs 31 and 32).
In view of the motivations such as accurately positioning a lens in a plurality of different environmental conditions thereby improving focus accuracy one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Takahashi.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 is objected to because the prior art of record fails to teach or suggest performing, by the one or more processors of a camera device and during the camera session: switching to a second control mode in response to a determination that the position offset exceeds a threshold, wherein the second control mode does not use the position sensor to determine the position of the camera lens, in combination with the elements of claim 24 from which it is dependent.  The closest prior art of record, Takahashi in view of Webber teaches performing an offset correction based on external magnetic field interference, however, the combination fails to teach or suggest “performing, by the one or more processors of a camera device and during the camera session: switching to a second control mode in response to a determination that the position offset exceeds a threshold, wherein the second control mode does not use the position sensor to determine the position of the camera lens” as currently claimed.
Claim 32 is objected to due to its dependence on claim 31.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696